80520: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26880: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80520


Short Caption:CLARKE VS. SERV. EMPLOYEES INT'L UNION C/W 81166Court:Supreme Court


Consolidated:80520*, 81166Related Case(s):81166


Lower Court Case(s):Clark Co. - Eighth Judicial District - A764942Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:02/28/2020 / Haberfeld, StephenSP Status:Completed


Oral Argument:06/01/2021 at 11:30 AMOral Argument Location:Las Vegas


Submission Date:06/01/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantRobert ClarkeMichael J. Mcavoyamaya
							(McAvoy Amaya & Revero, Attorneys)
						


RespondentNevada Service Employees UnionEvan L. James
							(Christensen James & Martin)
						


RespondentService Employees International UnionJonathan M. Cohen
							(Rothner Segall & Greenstone)
						Evan L. James
							(Christensen James & Martin)
						Maria Keegan Myers
							(Rothner Segall & Greenstone)
						Glenn Rothner
							(Rothner Segall & Greenstone)
						





Docket Entries


DateTypeDescriptionPending?Document


02/03/2020Filing FeeFiling Fee due for Appeal. (SC)


02/03/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)20-04654




02/03/2020Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)20-04658




02/03/2020Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)20-04660




02/13/2020Filing FeeFiling Fee Paid. $250.00 from Michael J. Mcavoyamaya.  Check no. 66610. (SC)


02/13/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)20-06047




02/13/2020Notice of Appeal DocumentsFiled Case Appeal Statement  (REJECTED PER NOTICE ISSUED 02/14/20). (SC)


02/14/2020Notice/OutgoingIssued Notice of Deficient Case Appeal Statement. Corrected case appeal statement due: 5 days.20-06234




02/20/2020Notice of Appeal DocumentsFiled Case Appeal Statement. (SC). (REJECTED PER 02/26/20 NOTICE).


02/26/2020Notice/OutgoingIssued Notice of Rejection of Deficient Case Appeal Statement. Corrected case appeal statement due: 5 days. (SC).20-07748




02/27/2020Notice of Appeal DocumentsFiled Case Appeal Statement Amended. (SC)20-08040




02/28/2020Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties. (SC)20-08137




02/28/2020Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Stephen E. Haberfeld. (SC)20-08190




03/02/2020Letter/IncomingFiled Letter from Attorney Jonathan Cohen to NV Supreme Court Re: Modified Caption.  (SC)20-08366




03/02/2020Docketing StatementFiled Appellant's Docketing Statement.  (SC)20-08367




03/03/2020Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge - Docketing Statement.  (SC)20-08448




03/05/2020Docketing StatementFiled Respondents' Response to Docketing Statement.  (SC)20-08793




03/05/2020Letter/IncomingFiled Letter from Attorney Evan James to NV Supreme Court Re: Modified Caption.  (SC)20-08916




03/09/2020Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for May 20, 2020, at 10:30 AM. (SC)20-09310




03/19/2020Order/ProceduralFiled Order Modifying Caption. The clerk of this court shall modify the caption on the docket to be consistent with the caption on this order. (SC).20-10836




05/18/2020Settlement Program ReportFiled Final Report/Other. The Settlement Judge concludes that further settlement efforts will be futile. (SC)20-18793




05/26/2020Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).20-19805




08/24/2020BriefFiled Appellant Robert Clarke's Opening Brief.  (SC)20-31214




08/24/2020AppendixFiled Appendix to Opening Brief - Volume II.  (SC)20-31216




08/24/2020AppendixFiled Appendix to Opening Brief - Volume III.  (SC)20-31218




08/24/2020AppendixFiled Appendix to Opening Brief - Volume IV.  (SC)20-31219




08/24/2020AppendixFiled Appendix to Opening Brief - Volume I, Part 1.  (SC)20-31220




08/24/2020AppendixFiled Appendix to Opening Brief - Volume I, Part 2.  (SC)20-31221




08/25/2020MotionFiled Stipulation and Proposed Order Regarding Briefing Schedule in Case Numbers 80520 and 81166.  (SC)20-31307




09/09/2020Order/ProceduralFiled Order Consolidating Appeals and Regarding Briefing.  This court declines to approve the stipulation insofar as it suggests that these appeals be treated as cross-appeals.  Appellants in Docket No. 81166 (collectively, SEIU) shall have 30 days from the date of this order to file a single brief that responds to the opening brief filed on August 24, 2020, in Docket No. 80520 and analyzes the issues raised in Docket No. 81166.  Appellant in Docket No. 80520 and respondent Dana Gentry in Docket No. 81166 will then have 30 days from service of SEIU's brief to file a single brief in reply to the response in Docket No. 80520 and responding to the issues raised in Docket No. 81166.    Thereafter, SEIU shall have 30 days to file and serve a reply brief in Docket No. 81166, if deemed necessary.  Nos. 80520/81166.  (SC)20-33204




10/07/2020MotionFiled Respondent's Motion for Excess Pages Motion to Exceed Type-Volume Limitation. Nos. 80520/81166 (SC)20-36785




10/07/2020BriefFiled Respondent's Joint Opening/Answering Brief of Service Employees International Union and Clark County Public Employees Association a/k/a SEIU Local 1107. Nos. 80520/81166 (SC)20-36788




10/07/2020AppendixFiled Appendix to Answering Brief  Volume 1 Nos. 80520/81166 (SC)20-36827




10/07/2020AppendixFiled Appendix to Answering Brief.  Volume 2 Nos 80520/81166 (SC)20-36828




10/07/2020AppendixFiled Appendix to Answering Brief. Volume 3 Nos. 80520/81166 (SC)20-36835




10/07/2020AppendixFiled Appendix to Answering Brief. Volume 4 Nos. 80520/81166 (SC)20-36837




10/07/2020AppendixFiled Appendix to Answering Brief, Volume 5 Nos. 80520/81166 (SC)20-36838




10/07/2020AppendixFiled Appendix to Answering Brief. Volume 6 Nos. 80520/81166 (SC)20-36841




10/07/2020AppendixFiled Appendix to Answering Brief. Volume 7 Nos. 80520/81166 (SC)20-36842




10/07/2020MotionFiled Motion for Excess Pages Motion to Exceed Type-Volume Limitation. Nos. 80520/81166 (SC)


10/07/2020BriefFiled Respondent's Joint Opening/Answering Brief of Service Employees International Union and Clark County Public Employees Association a/k/a SEIU Local 1107. Nos. 80520/81166 (SC)


10/07/2020AppendixFiled Appendix to Answering Brief  Volume 1 Nos. 80520/81166 (SC)


10/07/2020AppendixFiled Appendix to Answering Brief.  Volume 2 Nos 80520/81166 (SC)


10/07/2020AppendixFiled Appendix to Answering Brief.  Volume 3 Nos 80520/81166 (SC)


10/07/2020AppendixFiled Appendix to Answering Brief.  Volume 4 Nos 80520/81166 (SC)


10/07/2020AppendixFiled Appendix to Answering Brief.  Volume 5 Nos 80520/81166 (SC)


10/07/2020AppendixFiled Appendix to Answering Brief.  Volume 6 Nos 80520/81166 (SC)


10/07/2020AppendixFiled Appendix to Answering Brief.  Volume 7 Nos 80520/81166 (SC)


10/13/2020Order/ProceduralFiled Order Granting Motion. Service Employees International Union and Nevada Service Employees Union's motion for leave to file a brief in excess of the type-volume limitation is granted.  NRAP 32(a)(7)(A)(ii), (D).  The brief was filed on October 7, 2020.  Robert Clarke and Dana Gentry shall have until November 6, 2020, to file and serve their briefs.  Nos. 80520/81166 (SC)20-37452




11/06/2020BriefFiled Appellant's Answering Brief/Reply Brief. Nos 80520/81166. (SC)20-40757




11/06/2020BriefFiled Appellant's Answering Brief/Reply Brief. Nos 80520/81166. (SC)20-40758




11/06/2020AppendixFiled Appellant's Appendix to Answering Brief/Reply Brief. Nos. 80520/81166. (SC)20-40759




11/06/2020AppendixFiled Appellant's Appendix to Answering Brief/Reply Brief. Nos. 80520/81166. (SC)20-40760




12/01/2020BriefFiled Respondents' Joint Reply Brief of SEIU and Clark County Public Employees Association a/k/a SEIU Local 1107. Nos. 80520/81166 (SC)20-43427




12/01/2020AppendixFiled Respondents' Appendix to Reply Brief of SEIU and Clark County Public Employees Association a/k/a SEIU Local 1107. Nos. 80520/81166 (SC)20-43430




01/05/2021Case Status UpdateBriefing Completed/To Screening. Nos. 80520/81166 (SC)


04/02/2021Order/ProceduralFiled Order Scheduling Oral Argument. this matter is scheduled for oral argument on June 1, 2021, at 11:30 a.m. in Las Vegas.  The argument shall be limited to 30 minutes. Nos. 80520/81166 (SC)21-09617




04/27/2021Notice/IncomingFiled Notice of Recent Events Re: Federal Court Decision on Alter Ego Liability.  Nos. 80520/81166. (SC)21-12030




04/27/2021Notice/IncomingFiled Notice of Recent Events Re: Federal Court Decision on Alter Ego Liability. Nos. 80520/81166. (SC)21-12032




04/30/2021Notice/IncomingFiled Respondents' Notice Joint Response to Robert Clarkes Notice Of Recent Events. Nos. 80520/81166 (SC)21-12429




05/18/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-14260




06/01/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Panel. Nos. 80520/81166 (SC).


06/03/2021BriefFiled Appellant's Response to Defendant's Asserted "New" Precedent Raised for the First Time During Oral Argument.  Nos. 80520/81166.  (SC)21-15854




06/04/2021BriefFiled Joint Objection to Appellant Robert Clarke's Response Filed June 3, 2021.  Nos. 80520/81166. (SC)21-16121




06/07/2021Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 10 days.  Nos. 80520/81166. (SC)21-16185




06/07/2021Notice/IncomingFiled  Certificate of Service for Joint Objection to Appellant Robert Clarke's Response filed June 3, 2021. (SC)21-16215




09/16/2021Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded (Docket No. 80520); affirmed in part, vacated in part, and remanded (Docket No. 81166). Before the Court En Banc. Author: Cadish, J. Majority: Hardesty/Stiglich/Cadish/Pickering. Herndon, J., with whom Parraguirre and Silver, JJ., agree, concurring in part and dissenting in part. 137 Nev. Adv. Opn. No. 46. En Banc. Nos. 80520/81166. (SC).21-26880




10/11/2021RemittiturIssued Remittitur.  (SC)21-29038




10/11/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


10/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 12, 2021. Nos. 80520/81166. (SC)21-29038





Combined Case View